DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I including claims 1-4 and 9-12 in the reply filed on 10/18/21 is acknowledged.  The traversal is found persuasive and amended claims 1-15 will according be examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/12/19, 4/17/20, and 5/18/21 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI et al.; Evaluation on RAN initiated paging and MME initiated paging; 3GPP TSG-RAN WG2 Meeting #94; R2-163930; May 23-27, 2016; Nanjing, China (hereinafter Huawei) in view of Bangolae et al. (US 2016/0234877), and further in view of HONG et al. (US 2019/0132900)
Regarding claim 1, Huawei teaches a method in a wireless communication system, the method comprising:
transmitting (notifying), to a MME/S-GW, a second message including second information on the RRC state of the UE (if the paging for UE lightly connected is initiated by MME/S-GW, state transitions for a UE in and out of lightly connected state is notified to the MME/S-GW) [Section 2.2.1].
Huawei does not explicitly teach that the transmitting is performed by a radio access network (RAN) node.  In an analogous prior art reference, Bangolae teaches that a RAN node (eNB) transmits information on the RRC state of a UE (UE State Change Notification message) to a MME (eNB transmits UE State Change Notification message to UE) [paragraphs 70, 72].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei to allow the transmitting of the second information to be performed by a RAN node, as taught by Bangolae, in order to enable downlink communication through paging.
The combination of Huawei and Bangolae does not explicitly teach receiving, from a MME/S-GW, a first message including first information to request to report a radio resource control (RRC) state of a user equipment UE and that the second information is transmitted based on the first information.  signaling exchange in S1 (emphasis added) [Section 2.2.1].  One of ordinary skill in the art would recognize that a signaling exchange in RRC between two network devices may include be performed as request and a response/ACK as seen in Figure 2 of Huawei at steps 7.2 and 9.1.  Therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huawei and Bangolae to allow receiving, from a MME/S-GW, a first message including first information to request to report a radio resource control (RRC) state of a user equipment UE and that the second information is transmitted based on the first information, as further taught by Huawei, in order to perform a signaling exchange for transmitting information on the state of the UE.
The combination of Huawei and Bangolae does not explicitly teach that the MME/S-GW is an access mobility management function (AMF).  In an analogous prior art reference, Hong teaches paging a UE in light connection may be performed in a 5G network [paragraphs 152, 69-71].  One of ordinary skill in the art would recognize that an AMF is a 5G core network device that performs mobility functions similar to a MME.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huawei and Bangolae to allow the MME/S-GW to be an AMF, as taught by Hong, in order to page a lightly connected UE in a 5G network.
Regarding claim 2, the combination of Huawei, Bangolae, and Hong teaches the method according to claim 1, wherein the transmitting of the second message comprises transmitting, to the AMF [Hong; paragraphs 69-71], the second message including the second information on the RRC state of the UE based on a reporting type included in the first information, in case that the UE enters (in) or leaves (out of) an inactive state (lightly connected state) (MME/S-GW is notified of state transitions for a UE in and out of lightly connected state) [Huawei; Section 2.2.1].
(out of lightly connected state) and an inactive state (in lightly connected state) [Section 2.2.1].
Regarding claim 4, Huawei, Bangolae, and Hong in combination teaches the method according to claim 2, further comprising:
receiving, from the AMF [Hong; paragraphs 69-71], a paging request (S1 Paging) for the UE in case that the RRC state of the UE is the inactive state [Figure 1, step 2].
Claims 5, 9, and 13 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claims 6, 10, and 14 recite similar subject matter as claim 2 and are therefore rejected on the same basis.
Claims 7 and 11 recite similar subject matter as claim 3 and are therefore rejected on the same basis.
Claims 8 and 12 recite similar subject matter as claim 4 and are therefore rejected on the same basis.
Claim 15 recites similar subject matter as claims 4 and 3 and is therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshimi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/
Primary Examiner, Art Unit 2647